Citation Nr: 1602826	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO. 14-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for cervical spine degenerative disc disease and joint disease, with subjective complaints of right upper extremity radiculopathy.  
 

ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.  This case comes before the Board of Veterans Appeals (Board) on appeal of a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Fort Harrison, Montana.  Jurisdiction over the case was subsequently transferred to the RO in Phoenix, Arizona.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In his August 2011 notice of disagreement, the Veteran referenced mild degenerative findings of the hips, but did not make clear whether he intended to claim entitlement to service connection for a hip disability.  The record does not show that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

In a July 2011 rating decision, the RO assigned the Veteran a 10 percent disability rating for cervical spine joint disease and degenerative disc disease with right C5-6 neuroforaminal stenosis, with subjective complaints of painful right upper extremity C5-6 radiculopathy.  The RO noted that painful motion, including of the Veteran's right upper extremity, was contemplated in the assignment of a 10 percent disability rating.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5242 (2015).  In his notice of disagreement, the Veteran asserted that his cervical spine and shoulder conditions should be assigned separate ratings.  Specifically, the Veteran asserted that he has experienced continuous pain in the right shoulder and arm as well as tingling and numbness in his outer two fingers and thumb.

The Board notes that while 38 C.F.R. § 4.71a, Diagnostic Code 5242 does contemplate pain stemming from a cervical spine disability, the Veteran may be entitled to a separate rating for radiculopathy involving the right upper extremity under 38 C.F.R. § 4.124a.

In this regard, the Veteran was afforded a VA examination in September 2010.  The examiner stated that it was not possible to determine whether the Veteran had radiculopathy in the upper right extremity given the absence of sensory-motor clinical findings and the absence of EMG/NCV results.  The examiner stated, however, that the best explanation of the constellation of signs and symptoms was right upper extremity cervical radiculopathy.

The Veteran was afforded an additional VA examination in February 2014.  The examiner performed muscle strength, reflex, and sensory tests, and found no signs or symptoms due to radiculopathy.  However, he also found "other neurologic abnormalities," and stated that repeated movement of the Veteran's right upper extremity was associated with a report of a tingle to the right fingers, but without objective loss of sensation or vibration.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Due to the conflicting nature of the examination findings above as to whether the Veteran has radiculopathy, and because the Veteran's reported tingling and numbness of the arm and fingers remains undiagnosed, the Board finds that an additional peripheral nerve assessment and opinion are warranted to determine if the Veteran has a current neurological disability of the right shoulder, arm, or fingers, which is related to his service-connected cervical spine disability.  Moreover, since another VA examination is required, the examiner should also determine the current degree of severity of the functional impairment of the Veteran's cervical spine.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected cervical spine disability and any radiculopathy associated with the disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The presence of radiculopathy involving the right upper extremity should be confirmed or ruled out.  If the examiner determines that the Veteran does not have radiculopathy of the right upper extremity, the examiner should explain why the diagnosis has been ruled out.  If the presence of radiculopathy of the right upper extremity is confirmed, the examiner should explain why such a diagnosis is warranted.

The RO or the AMC should ensure that the examiner provides all information required to rate the impairment of the Veteran's cervical spine and any associated radiculopathy.
 
3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal, to include consideration of whether a separate rating is warranted for neurological impairment of the right upper extremity.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




